                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

TIMOTHY GREENE,                      §
                                     §
            Petitioner,              §
                                     §
v.                                   § Civil Action No. 4:19-CV-160-Y
                                     §
MAUREEN UNDERWOOD, Warden            §
FCI-Seagoville,                      §
                                     §
            Respondent.              §

                            OPINION AND ORDER

      Before the Court is a Petition for a Writ of Habeas Corpus

under U.S.C. § 2241 filed by petitioner Timothy Greene, a federal

prisoner confined at FCI-Seagoville in Seagoville, Texas. After

considering the pleadings and relief sought by Petitioner, the

related briefs and the applicable law, the Court concludes that the

§ 2241 petition must be dismissed.




I.   BACKGROUND/CLAIM FOR RELIEF

      Petitioner Timothy Greene was convicted in this Court of three

counts of bank robbery in violation of 18 U.S.C. § 2113(a) and

carrying a firearm during and in relation to the commission of a

crime of violence in violation of 18 U.S.C. § 924(c). United States

v. Greene, No.4:04-CR-005-Y(1)(N.D. Tex. August 31, 2014).             Greene

was sentenced to an aggregate term of imprisonment of 222 months.

At   this   time,    the   Bureau   of   Prisons   (“BOP”)   shows   Greene’s

projected release date as August 6, 2019. See www.bop.gov/inmate
locator (last visited April 5, 2019).

      In the petition, Greene alleges that his current scheduled

release date of August 6, 2019, is no longer correct. Specifically,

he cites to the passage of the First Step Act of 2018 (“FSA 2018")

as entitling him to additional days of good-conduct time (“GCT”)

credits. (Pet. (doc. 1) at 5.) Greene writes:

      The BOP has my release scheduled for [8/6/2019], but by
      law I must be released on 3/29/2019. The BOP has refused
      to make this change. Anticipated continued custody beyond
      that date will comprise illegal detention. On 8/30/2004
      I was sentenced to an aggregate 222-month term of
      imprisonment, which calculation commenced on 10/5/2004
      with 467 days’ prior credit time (the sentencing Court
      reaffirmed this to the BOP on 8/9/2018). Based on the old
      GCT (good time) law I was entitled to 870 days’ credit
      and my PRD (projected release date) was 8/6/2019. The
      passage of the FIRST STEP Act entitled me instead to 999
      days’ GCT (i.e., 54 days X 18½ years), and as I’ve earned
      every one of those days my PRD ought to be 3/29/2019.

Id. at 5. The Respondent has filed a response arguing that Greene

has failed to exhaust administrative remedies, that his sentence

calculation is correct under existing law, and that the portion of

the FSA 2018 regarding GCT calculation is not yet effective.

(Resp.(doc. 11) at 9–16.) Greene has filed a reply and an amended

reply, and he seeks expedited disposition. (Docs. 13 and 14.)



II. ANALYSIS

      Section 102(b)(1) of the First Step Act of 2018, Public Law

No. 115–391, amended 18 U.S.C. § 3624(b) to permit federal inmates

to   earn 54   days   of   good   conduct   time   for   each   year   of   the

prisoner’s sentence imposed by the court, rather than for each year

of the sentence served, effectively abrogating Barber v. Thomas,

                                      2
560 U.S. 474, 476 (2010)(upholding the BOP’s method of awarding

good-time credit at the end of each year the prisoner served). See

Public Law 115-391, 132 Stat. 5194, § 102(b)(1). But the good-time

calculation provisions of the FSA 2018 amending § 3624(b) did not

become effective when the law was signed on December 21, 2018. See

Banegas v. Wilson, No. 4:19-CV-178-A (N.D. Tex. Mar. 26, 2019)

(McBryde, J.); Roy v. Bureau of Prisons, No. 2:19-CV-59-RMP, 2019

WL 1441622, at *1 (E.D. Wash. April 1, 2019). Rather, the good-

time-credit change will not take effect until the attorney general

completes the “risk and needs assessment system” required to be

completed within 210 days after the December 21, 2018 enactment, as

provided by §§ 101(a) and 102(b)(2) of the FSA 2018. See Schmutzler

v. Quintana, No.5:19-046-DCR, 2019 WL 727794, at *2 (E.D. Ky. Feb.

20, 2019). Therefore, § 102(b)(1) will not take effect until

approximately mid-July 2019. Id.; Banegas, No. 4:19-CV-178-A (doc.

7.)

      Federal   courts   are   limited   under   Article   III   of   the

Constitution to deciding “cases” and “controversies.” U.S. CONST.

art. III, § 2. “In order to give meaning to Article III’s case-or-

controversy requirement, the courts have developed justiciability

doctrines, such as the standing and ripeness doctrines.” Sample v.

Morrison, 406 F.3d 310, 312 (5th Cir. 2005)(citing United Transp.

Union v. Foster, 205 F.3d 851, 857 (5th Cir. 2000) and Lujan v.

Defenders of Wildlife, 504 U.S. 555, 650 (1992)). The ripeness

doctrine is designed “to prevent the courts, through avoidance of


                                   3
premature adjudication, from entangling themselves in abstract

disagreements over administrative policies, and also to protect the

agencies    from   judicial    interference     until     an   administrative

decision has been formalized and its effects felt in a concrete way

by the challenging parties.” Id. (quoting Nat’l Park Hosp. Ass’n v.

Dep’t of Interior, 538 U.S. 803, 807-08 (2003)(internal citations

omitted).

      Because the BOP does not presently have the authority to

recalculate Greene’s good-time credit until the relevant provisions

of the FSA 2018 take effect in approximately mid-July 2019, the

question of whether the BOP has erred in the calculation of

Greene’s sentence is premature. Accord Banegas v. Wilson, No.4:19-

CV-178-A (N.D. Tex. Mar. 26, 2019)(dismissing § 2241 petition

seeking re-calculation of good-time credits as premature)(McBryde,

J.); Gossman v. Underwood, No.3:19-CV-351-G (BK) (N.D. Tex. April

1,    2019)(Fish,      J.)(adopting       findings,     conclusions,         and

recommendation to dismiss § 2241 petition seeking recalculation of

good-time without prejudice as premature); Roy v. BOP, 2019 WL

1441622 at *2 (discussing “ripeness” doctrine and finding that §

2241 petition challenging good-time under the FSA was premature).

Accordingly,    Greene’s    present   petition    under    §   2241   must   be

dismissed without prejudice.1




      1
       Because the case is not ripe at this time, the Court does not reach the
arguments regarding exhaustion of remedies or the accuracy of the present
calculation of Greene’s sentence.

                                      4
III.    ORDER

       For the reasons discussed herein, petitioner Timothy Greene’s

petition for relief under 28 U.S.C. § 2241 is DISMISSED without

prejudice.

       All pending motions are dismissed.

       SIGNED April 9, 2019.

                                      ____________________________
                                      TERRY R. MEANS
                                      UNITED STATES DISTRICT JUDGE




                                  5
